961 F.2d 1538
Gerald Martin HANSEN, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 90-3796

Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
May 8, 1992.
Gerald M. Hansen, pro se.
Karla Spaulding and Fran Carpini, Asst. U.S. Attys., Tampa, Fla., for the U.S.
Appeal from the United States District Court for the Middle District of Florida;  Elizabeth A. Kovachevich, Judge.
Before FAY and ANDERSON, Circuit Judges, and CLARK, Senior Circuit Judge.
CLARK, Circuit Judge:


1
This case has been returned to our court by the district court pursuant to that court's order of March 31, 1992.  788 F.Supp. 550.   We remanded the case to the district court for a determination of whether there was a court reporter's original sound tape of the sentencing proceedings.   Appellant specifically sought in his appeal such sound tapes.   He did so for the purpose of attempting to establish that he was sentenced illegally in retaliation for his exercise of his right to trial by jury.


2
To the district court's order is attached affidavits of both the court reporter and the secretary to the court reporter, both of whom affirm that there was no tape recording of the sentencing hearing.


3
The appellant having dropped all of the issues on appeal except that of the claim of retaliation, and it appearing that there is no evidence to support appellant's claim, the order of the district court denying Hansen's motion to vacate his sentence is AFFIRMED.